             Case 2:21-cv-00027-MJP Document 15 Filed 03/23/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10         ANDREW CHERRY,                                    CASE NO. C21-27 MJP

11                                Plaintiff,                 ORDER GRANTING STIPULATED
                                                             MOTION TO FILE
12                 v.                                        ADMINISTRATIVE RECORD
                                                             UNDER SEAL
13         PRUDENTIAL INSURANCE
           COMPANY OF AMERICA,
14
                                  Defendant.
15

16         Based on the Stipulated Motion to File the Administrative Record under Seal (Dkt. No. ,
17    it is ORDERED that the stipulated motion is granted for good cause shown and the parties

18    shall now file the Administrative Record under seal.

19
           The clerk is ordered to provide copies of this order to all counsel.
20
           Dated March 23, 2021.
21

22

23
                                                         A
                                                         Marsha J. Pechman
                                                         United States Senior District Judge
24


     ORDER GRANTING STIPULATED MOTION TO FILE ADMINISTRATIVE RECORD UNDER SEAL - 1
